DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 11/10/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/446,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The claims appear to be directed to the layout of the different rows of the stent, as shown in Figures 68-72, and the accompanying portions of the specification found at [0173]-[0178] including table 2.  These Figures and portions of the specification, including Table 2, are not found in provisional Application No. 61/446,972.  Therefore, this application does not receive the benefit of the provisional application filing date of 02/25/2011.  Accordingly, the effective filing date of the claimed invention in this application is the filing date of US 13/405,119 (of which this application is a CON of US 16/353,905;  which itself is a CON of US 14/794,690; which itself is a CON of US 13/405,119) which is 02/24/2012.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-11 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0264196 A1 to Savage et al. (hereinafter “Savage”) (previously of record) in view of US 2011/0238168 A1 to Pellegrini et al. (hereinafter “Pellegrini”).
Regarding claim 1, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0040]) a prosthetic heart valve (as shown in the Figures, see also [0015]-[0016]) comprising: a stent (10) formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow end (14) and an outflow end (12) (see Fig. 1 and [0021]), wherein: the stent is deformable from a radially compressed configuration to a radially expanded configuration (see [0019]-[0020]), the plurality of struts forms a plurality of rows of cells (rows 18, 20, 22, 24, 26 - see Fig. 1 and [0024]-[0026]), the plurality of rows of cells includes a row of inflow cells (row 18, see Fig. 1 and [0025]) at the inflow end, a row of outflow cells (row 26, see Fig. 1 and [0025]-[0026]) at the outflow end, and a row of intermediate cells (row 24, see Fig. 1 and [0025]-[0026]) that follows the row of outflow cells towards the inflow end (see Fig. 1 and [0026], row 24 and row 26 share a common wire segment towards the inflow end), each inflow cell comprises an inflow free apex (e.g., at #14 in Fig. 1), and each outflow cell comprises an outflow free apex (e.g., at #16 in Fig. 1) and extends along an axial direction of the stent up to an end of said row of intermediate cells that points towards the inflow end of the stent (see Fig. 1 and [0025]-[0026]); and a leaflet assembly mounted to the stent (see [0016]).
Savage further discloses (claim 2) wherein by extending up to an end of said row of intermediate cells that points towards the inflow end of the stent, each outflow cell spatially separates two neighboring intermediate cells of said row of intermediate cells (see Fig. 1 and [0025], row 24 has 6 diamond-shaped structures which are spaced apart from each other and do not touch each other as per [0025]); (claim 3) wherein each outflow cell extends at least partially between intermediate cells of said row of intermediate cells along an axial direction of the prosthetic heart valve (see Fig. 1 and [0025]-[0026]); (claim 4) wherein each inflow cell comprises a first size, wherein each outflow cell comprises a second size, and wherein the first size is smaller than the second size  (see Fig. 1 and [0025]-[0026]); (claim 5) wherein the inflow cells comprise a first shape, wherein the outflow cells comprise a second shape, and wherein the second shape is different from the first shape (see Fig. 1 and [0025]-[0026], note that the shapes are similar diamond structures which are four-sided shapes as illustrated ([0024]), however the cells in row 18 are clearly not identically shaped to the cells in row 26 as shown in Fig. 1); (claim 6) wherein the outflow cells have an asymmetric shape with respect to a plane perpendicular to an axial direction of the prosthetic heart valve (see Fig. 1 and [0025]-[0026]); (claim 7) wherein a total number of the inflow cells (12 cells in row 18) is greater than a total number of the outflow cells (6 cells in row 26) (see Fig. 1 and [0025]-[0026]); (claim 8) wherein a total number of the inflow cells is between 9 and 18 (12 cells in row 18, see Fig. 1 and [0025]-[0026]); (claim 9) wherein a total number of the outflow cells is between 3 and 6 (6 cells in row 26, see Fig. 1 and [0025]-[0026]); (claim 10) wherein a total number of the inflow free apices is greater than a total number of the outflow free apices (there are 12 inflow free apices, one per cell, as opposed to 6 outflow free apices, one per cell, see Fig. 1 and [0025]-[0026]); (claim 11) wherein the stent comprises 5 to 7 rows of struts (5 rows: 18, 20, 22, 24, 26; see Fig. 1 and [0025]-[0026]); (claim 13) wherein the stent has a diameter that varies along an axial direction of the prosthetic heart valve (see Fig. 1 and [0031]); (claim 14) wherein a number of struts and apexes increases in each row of the stent (see Fig. 1 and [0025]-[0026]).
With respect to claim 1, Savage fails to specifically disclose wherein the stent comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration.  Rather, Savage discloses that end 12 of the stent is flared outward in order to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0031]).  This flaring makes the diameter at end 12 at least somewhat larger than the diameter of end 14.  
However, in the same field of endeavor, Pellegrini discloses (see abstract; Fig. 1; and [0037]-[0050]) a prosthetic heart valve comprising: a stent (10) formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow (14) end and an outflow (12) end (see Fig. 1 and [0043]), wherein: the stent is deformable from a radially compressed configuration to a radially expanded configuration (see [0041]-[0042]), the plurality of struts forms a plurality of rows of cells (rows 20-26, see [0047]-[0048] and Fig. 1), the plurality of rows of cells includes a row (20) of inflow cells at the inflow end (see Fig. 1), a row of outflow cells (26) at the outflow end, and a row of intermediate cells (25) that follows the row of outflow cells towards the inflow end, each inflow cell comprises an inflow free apex (as shown by #s 18 and 14 in Fig. 1), and each outflow cell comprises an outflow free apex (as shown by #12 in Fig. 1), and a leaflet assembly mounted to the stent (see [0038]), wherein the stent comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration (see Fig. 1 and [0050], ends 12 and 14 may have the same diameter), wherein both ends 12 and 14 can be flared for the purpose of preventing or minimizing leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0050]).  Therefore, it would have been obvious to one having ordinary skill at the time the invention was made to modify Savage’s stent to make the other end flared also, giving the two ends the same diameter, as taught by Pellegrini, in order to allow both ends to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example.

Regarding claim 15, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0040]) an assembly (as shown in the figures) comprising: a delivery apparatus (100) comprising a handle (see [0034]-[0037], a handle is inherently present for the physician to hold and manipulate the device outside the body, such as by moving the sheath to expose the stent ([0036]-[0037]), an inflatable balloon ("balloon", see [0034]-]0035] & [0037]), and a shaft (104), wherein the handle is coupled to a proximal end portion of the shaft (this is inherent as it allows the physician perform transcatheter intervention by delivering the device to the heart, see [0035]-[0036]), and wherein the inflatable balloon is coupled to a distal end portion of the shaft (see [0034]-[0035] & [0037]); and the prosthetic heart valve of claim 1 (see claim 1 above, see also [0033]), wherein the prosthetic heart valve is in the radially compressed configuration and mounted on the shaft of the delivery apparatus (see Fig. 5 and [0034]-[0037]) and disposed radially outwardly from the inflatable balloon (see [0034]-[0035] & [0037], the stent would inherently have to be disposed radially outward of the inflatable balloon for the stent to expand when the balloon expands), and wherein the prosthetic heart valve is balloon expandable (see [0034]-[0035] & [0037]).

Regarding claim 16, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0040]) a prosthetic heart valve (as shown in the Figures, see also [0015]-[0016]) comprising: a leaflet assembly comprising three leaflets (see [0016]-[0017]); and a frame (10, Fig. 1) to which the leaflet assembly is coupled (see [0016]), the frame formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow end (14) and an outflow end (12) (see Fig. 1 and [0021]); the frame is deformable from a radially compressed configuration to a radially expanded configuration (see [0019]-[0020]), the plurality of struts forms a plurality of rows of cells (rows 18, 20, 22, 24, 26 - see Fig. 1 and [0024]-[0026]), the plurality of rows of cells includes a row of inflow cells (row 18, see Fig. 1 and [0025]) at the inflow end, a row of outflow cells (row 26, see Fig. 1 and [0025]-[0026]) at the outflow end, and a row of intermediate cells (row 24, see Fig. 1 and [0025]-[0026]) that follows the row of outflow cells towards the inflow end (see Fig. 1 and [0026], row 24 and row 26 share a common wire segment towards the inflow end), each inflow cell comprises an inflow free apex (e.g., at #14 in Fig. 1), and each outflow cell comprises an outflow free apex (e.g., at #16 in Fig. 1) and extends along an axial direction of the frame up to an end of said row of intermediate cells that points towards the inflow end of the frame (see Fig. 1 and [0025]-[0026]).
Savage further discloses (claim 17) wherein each inflow cell comprises a first size and a first shape, wherein each outflow cell comprises a second size and a second shape, wherein the second size is larger than the first size, and wherein the second shape is different from the first shape (see Fig. 1 and [0025]-[0026], note that the shapes are similar diamond structures which are four-sided shapes as illustrated ([0024]), however the cells in row 18 are clearly not identically shaped to the cells in row 26 as shown in Fig. 1).
With respect to claim 16, Savage fails to specifically disclose wherein the frame comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration.  Rather, Savage discloses that end 12 of the stent is flared outward in order to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0031]).  This flaring makes the diameter at end 12 at least somewhat larger than the diameter of end 14.  
However, in the same field of endeavor, Pellegrini discloses (see abstract; Fig. 1; and [0037]-[0050]) a prosthetic heart valve comprising: a frame (10) formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow (14) end and an outflow (12) end (see Fig. 1 and [0043]), wherein: the frame is deformable from a radially compressed configuration to a radially expanded configuration (see [0041]-[0042]), the plurality of struts forms a plurality of rows of cells (rows 20-26, see [0047]-[0048] and Fig. 1), the plurality of rows of cells includes a row (20) of inflow cells at the inflow end (see Fig. 1), a row of outflow cells (26) at the outflow end, and a row of intermediate cells (25) that follows the row of outflow cells towards the inflow end, each inflow cell comprises an inflow free apex (as shown by #s 18 and 14 in Fig. 1), and each outflow cell comprises an outflow free apex (as shown by #12 in Fig. 1), and a leaflet assembly mounted to the stent (see [0038]), wherein the frame comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration (see Fig. 1 and [0050], ends 12 and 14 may have the same diameter), wherein both ends 12 and 14 can be flared for the purpose of preventing or minimizing leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0050]).  Therefore, it would have been obvious to one having ordinary skill at the time the invention was made to modify Savage’s stent to make the other end flared also, giving the two ends the same diameter, as taught by Pellegrini, in order to allow both ends to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example.

Regarding claim 18, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0040]) an assembly (as shown in the figures) comprising: a delivery apparatus (100) comprising a handle (see [0034]-[0037], a handle is inherently present for the physician to hold and manipulate the device outside the body, such as by moving the sheath to expose the stent ([0036]-[0037]), an inflatable balloon ("balloon", see [0034]-]0035] & [0037]), and a shaft (104), wherein the handle is coupled to a proximal end portion of the shaft (this is inherent as it allows the physician perform transcatheter intervention by delivering the device to the heart, see [0035]-[0036]), and wherein the inflatable balloon is coupled to a distal end portion of the shaft (see [0034]-[0035] & [0037]); and the prosthetic heart valve of claim 17 (see claim 17 above, see also [0033]), wherein the prosthetic heart valve is in the radially compressed configuration and mounted on the shaft of the delivery apparatus (see Fig. 5 and [0034]-[0037]) and disposed radially outwardly from the inflatable balloon (see [0034]-[0035] & [0037], the stent would inherently have to be disposed radially outward of the inflatable balloon for the stent to expand when the balloon expands), and wherein the prosthetic heart valve is balloon expandable (see [0034]-[0035] & [0037]).

Regarding claim 19, Savage discloses (see abstract; Figs. 1-5; and [0015]-[0040]) an assembly (as shown in the figures) comprising: a prosthetic heart valve (10/110 plus leaflets, see [0016] & [0034]) configured for implantation at a native aortic valve (see [0015]/[0017]), the prosthetic heart valve comprising: a leaflet assembly comprising three leaflets (see [0016]-[0017]); and a frame (10/110) to which the leaflet assembly is coupled (see [0016] & [0034]) , the frame formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow end (14) and an outflow end (12) (see Fig. 1 and [0021]), wherein: the frame is plastically deformable from a radially compressed configuration to a radially expanded configuration (see [0019]-[0020] & [0034]-[0036]), the plurality of struts forms a plurality of rows of cells (rows 18, 20, 22, 24, 26 - see Fig. 1 and [0024]-[0026]), the plurality of rows of cells includes a row of 9-18 inflow cells (12 cells in row 18, see Fig. 1 and [0025]) at the inflow end, a row of 3-6 outflow cells (6 cells in row 26, see Fig. 1 and [0025]-[0026]) at the outflow end, and a row of intermediate cells (row 24, see Fig. 1 and [0025]-[0026]) that follows the row of outflow cells towards the inflow end (see Fig. 1 and [0026], row 24 and row 26 share a common wire segment towards the inflow end), each inflow cell comprises an inflow free apex (e.g., at #14 in Fig. 1), and each outflow cell comprises an outflow free apex (e.g., at #16 in Fig. 1) and extends along an axial direction of the frame up to an end of said row of intermediate cells that points towards the inflow end of the frame (see Fig. 1 and [0025]-[0026]); and a delivery apparatus (100) configured for delivering the prosthetic heart valve through a patient’s femoral artery and aorta and to the native aortic valve (see [0035]), the delivery apparatus (100) comprising a handle (see [0034]-[0037], a handle is inherently present for the physician to hold and manipulate the device outside the body, such as by moving the sheath to expose the stent ([0036]-[0037]), an inflatable balloon ("balloon", see [0034]-]0035] & [0037]), and a shaft (104), wherein the handle is coupled to a proximal end portion of the shaft (this is inherent as it allows the physician perform transcatheter intervention by delivering the device to the heart, see [0035]-[0036]), and wherein the inflatable balloon is coupled to a distal end portion of the shaft (see [0034]-[0035] & [0037]); wherein the prosthetic heart valve is in the radially compressed configuration and mounted on the shaft of the delivery apparatus (see Fig. 5 and [0034]-[0037]) and disposed radially outwardly from the inflatable balloon (see [0034]-[0035] & [0037], the stent would inherently have to be disposed radially outward of the inflatable balloon for the stent to expand when the balloon expands).
Savage further discloses (claim 20) wherein the outflow cells of the prosthetic heart valve have an asymmetric shape with respect to a plane perpendicular to an axial direction of the prosthetic heart valve (see Fig. 1 and [0025]-[0026]).
With respect to claim 20, Savage fails to specifically disclose wherein the frame comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration.  Rather, Savage discloses that end 12 of the stent is flared outward in order to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0031]).  This flaring makes the diameter at end 12 at least somewhat larger than the diameter of end 14.  
However, in the same field of endeavor, Pellegrini discloses (see abstract; Fig. 1; and [0037]-[0050]) a prosthetic heart valve comprising: a frame (10) formed by a plurality of struts (as shown in Fig. 1) and comprising an inflow (14) end and an outflow (12) end (see Fig. 1 and [0043]), wherein: the frame is deformable from a radially compressed configuration to a radially expanded configuration (see [0041]-[0042]), the plurality of struts forms a plurality of rows of cells (rows 20-26, see [0047]-[0048] and Fig. 1), the plurality of rows of cells includes a row (20) of inflow cells at the inflow end (see Fig. 1), a row of outflow cells (26) at the outflow end, and a row of intermediate cells (25) that follows the row of outflow cells towards the inflow end, each inflow cell comprises an inflow free apex (as shown by #s 18 and 14 in Fig. 1), and each outflow cell comprises an outflow free apex (as shown by #12 in Fig. 1), and a leaflet assembly mounted to the stent (see [0038]), wherein the frame comprises a first diameter at the inflow end and a second diameter at the outflow end, and the first diameter and the second diameter are the same size in the radially expanded configuration (see Fig. 1 and [0050], ends 12 and 14 may have the same diameter), wherein both ends 12 and 14 can be flared for the purpose of preventing or minimizing leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example (see [0050]).  Therefore, it would have been obvious to one having ordinary skill at the time the invention was made to modify Savage’s stent to make the other end flared also, giving the two ends the same diameter, as taught by Pellegrini, in order to allow both ends to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example.


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savage in view of Pellegrini, as applied to claim 1 above, and further in view of US 2007/0043435 A1 to Seguin et al. (hereinafter “Seguin”) (previously of record).
Regarding claim 12, the combination of Savage and Pellegrini discloses the invention substantially as claimed as discussed above, however, Savage fails to explicitly disclose wherein the stent comprises a plastically expandable material (which Applicant's spec. discloses can be stainless steel at [0173]).  Note that Savage discloses at [0020] that the stent can be made of a shape memory material such as nitinol (see [0020]/[0034]), or alternatively can be made of a non-self expanding material that is expandable by a balloon (see [0034]), but does not disclose a specific example of such material.
Seguin discloses (see abstract and [0146]) a prosthetic heart valve comprising a stent (101), wherein the stent can either be made of a shape memory material such as nitinol (see [0146]), or a material that is expandable by a balloon, such as stainless steel (see [0146]).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a stent made of stainless steel as a material suitable for use in a prosthetic heart valve, since Savage discloses that the stent can be either a shape memory material (such as nitinol) or a non-self expanding material, and Seguin discloses the known interchangeability of nitinol or stainless steel, where the stainless steel is expanded by a balloon.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges that the stent has differing diameters at its ends, as per [0031] of Savage.  The Examiner does not necessarily disagree, but it is noted that Savage discloses at [0031] that the reason one end has a larger, flared diameter is to prevent or minimize leakage between the implanted heart valve and the native annulus and/or to provide a physical and/or visual docking feature to secure the stent against a wall of a vessel or opening in the heart to prevent migration of the stent, for example.  Pellegrini teaches at [0050] that both ends can be flared and have the same diameter for the exact same benefit/purpose as Savage.  Accordingly, it would be obvious to have the diameters the same as both could be flared to provide the benefits disclosed by Savage and Pellegrini.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771